       Case 1:21-cr-00018-JGK Document 17 Filed 06/09/21 Page 1 of 1
       Case 1:21-cr-00018-JGK Document 16 Filed 06/08/21 Page 1 of 1

 Federal Defenders                                                                       Southern District
                                                         52 Duane Street-10th floor, New York, NY 10007
 OF NEW YORK, INC.                                                 Tel: (212) 41 7-8700 Fax: (212) 571 -0392


 David E. Patton                                                                    &,uthe.rn District of Ne.w York

  Exemcivc Dirccwr                                                                      Jennifer L. Brown
                                                                                         Att~•in-Chari:e


                                                                     June 8, 2021
ByECF
The Honorable John G. Koeltl
United States District Judge
500 Pearl Street
                                                /JIJ'(),:..11/ ) ~
                                                 _, _
                                                                 -,.,... ~
                                                                       ~  -~
                                                                           - ·~,
                                                             t?~
                                                                   0 .//
NewYork, NewYork10007                   51) e:r~~'.                                  {;/{~
Re:       United States v. Jeremiah Gilliam, 21 Cr. 18 (JGK)           ~ $ ' . :J>                    -:;;;:
Dear Judge Koeltl:                                      G/    9/ :2-/      u-                     ,
        I write to respectfully request a one-time modification of Jeremiah Gilliam ' s bail
conditions to permit him to attend his son' s first birthday party on Saturday, June 12, 2021 ,
from 3PM to 9PM. The party will take place at 1150 229 th Drive S, Bronx, NY 10466. If
permission is granted, Mr. Gilliam will communicate with his Pretrial Services Officer,
Bernisa Mejia, before attending the party, and inform her of the requested details.

        On December 16, 2020, Magistrate Judge Parker Robert W. Lehrburger set
conditions of release including the following: a $75 ,000 personal recognizance bond to be
signed by two financially responsible persons, travel limited to SDNY/EDNY, pretrial
supervision as directed by Pretrial Services, drug testing and treatment, home detention with
electronic monitoring and for Mr. Gilliam to continue or seek employment.

         Officer Mejia informs me that it the policy of Pretrial Services not to consent to any
§.9Cial activities for clients on home detention or home incar~ ration but she informs the
Court the Mr. Gilliam has mamtained excelle'nt compliance with his release conditions. The
Government takes no position and defers to Pretrial Services.

          Thank you for your consideration of this matter.

                                                          Respectfully submitted,

                                                          Isl Amy Gallicchio
                                                          Amy Gallicchio
SO ORDERED:                                               Assistant Federal Defender
                                                          (212) 417-87281 (917) 612-3274



HONORABLE JOHN G. KOELTL
United States District Judge
                                                                            l!SDC SONY
cc:       AUSA Matthew Shahabian, USPTSO Bernisa Mejia                      DOCUMENT
                                                                            f:U: CTRONICALL Y Fl LED
                                                                            DOC#
                                                                                                ~ . rr,;l1
                                                                                    -1-LE-.0-:--{p
                                                                            D/, TE F-                                 -
